DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Claims 2, 3, 5 and 6 have been cancelled.  The 112 rejection of Claims 1, 4, 7 and 8 has been overcome and, consequently, nonelected Claims 9-11 have been rejoined and considered since they incorporate all limitations of an allowable product claim.  Claim 12 is not eligible for rejoinder since the recitation of “key enzymes” is broader in scope than the particular enzymes of glucosamine 6-phosphate synthase GlmS and glucosamine 6-phosphate acetylase GNA1 recited by Claims 1, 4, 7 and 8.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 28 August 2018. It is noted, however, that applicant has not filed a certified copy of the Chinses application as required by 37 CFR 1.55.

Claim Objections
Claims 4, 9 and 10 are objected to because of the following informalities:  In Claim 4 the spelling of “Bacillus Subtilis” in line 2 (two occurrences) should be corrected to “Bacillus subtilis”, i.e., the species designation should start with lower case “s” and not an upper case Bacillus Subtilis” in Claims 9 and 10.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is indefinite because it is a “use claim” and merely recites a use without any active, positive steps delimiting how this use is actually practiced.  See MPEP 2173.05(q).
Claim 11 is indefinite in its recitation of “trace element solution” because the identity of the trace element solution is not apparent.

Allowable Subject Matter
Claims 1, 7 and 8 are allowed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882.  The examiner can normally be reached on M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652